Citation Nr: 1007968	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  04-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954.  He was awarded the Combat Infantry Badge in 
conjunction with his service.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO/AMC in order to ensure due process.  
Specifically, with regard to the Veteran's claim for service 
connection for tinnitus, in his formal appeal received April 
2009, he indicated that he wished to be scheduled for a 
personal hearing at a local VA office before a Veterans Law 
Judge of the Board (Travel Board hearing).  

With regard to the Veteran's claim for service connection for 
hypertension, the Board denied the claim in a May 2007 
decision.  Thereafter, he filed a timely appeal of the 
Board's denial with the United States Court of Appeals for 
Veterans Claims (Court).  In December 2008, the Court vacated 
the Board's decision and remanded the matter for further 
consideration consistent with a Joint Motion for Remand 
(Joint Motion).  Upon remand, the Veteran was advised that 
the Veterans Law Judge that originally conducted his May 2005 
hearing was no longer employed by the Board.  In a November 
2009 reply, the Veteran requested another opportunity to 
testify at a hearing before the Board and indicated his 
preference for a hearing before a Veterans Law Judge via 
video conference (Video Conference hearing).

A Veteran has a right to a hearing before the issuance of a 
Board decision. 
38 C.F.R. §§ 3.103(a), (c) (2009).  However, as the Veteran 
has opted for both a Travel Board hearing and a Video 
Conference hearing in this appeal, he must choose only type 
of hearing.  See 38 C.F.R. § 20.700 (2009) (indicating that 
only one hearing is authorized by law in an appeal).  

Accordingly, the Veteran should be scheduled for a Travel 
Board or Video Conference hearing in accordance with his 
expressed desires.  Because such hearings are scheduled by 
the RO, the Board must remand the case to the RO for that 
purpose, to ensure full compliance with due process 
requirements.  See 
38 C.F.R. §§ 20.1304 (2009).

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC shall contact the Veteran 
and request
his preference for either a Travel Board 
hearing or a Video Conference hearing in 
this appeal.

2.	Thereafter, schedule the Veteran for a 
Travel Board or 
Video Conference hearing before a Veterans 
Law Judge in accordance with applicable 
laws and regulations.  A copy of the 
notice to the Veteran of the scheduling of 
the hearing should be placed in the 
record.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


